      Case 2:19-cr-00200-DLR Document 143 Filed 09/14/20 Page 1 of 6



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   MONA SAHAF
     DC State Bar No. 497854
 4   Email: mona.sahaf@usdoj.gov
     Trial Attorney
 5   Human Rights and Special Prosecutions Section
     U.S. Department of Justice
 6   1301 New York Ave., NW
     Washington, DC 20005
 7   Telephone: 202-262-6511
 8   PETER SEXTON
     Arizona State Bar No. 011089
 9   Email: peter.sexton@usdoj.gov
     Assistant U.S. Attorney
10   Two Renaissance Square
     40 N. Central Ave., Suite 1800
11   Phoenix, Arizona 85004
     Telephone: 602-514-7500
12   Attorneys for Plaintiff
13                        IN THE UNITED STATES DISTRICT COURT
14                             FOR THE DISTRICT OF ARIZONA
15
16   United States of America,                                CR-19-00200-PHX-DLR
17                         Plaintiff,                GOVERNMENT’S CONSOLIDATED
              vs.                                       PLEADING: ADDRESSING ITS
18                                                   SENTENCING RECOMMENDATION
                                                       AND REQUEST FOR VARIANCE
19   Waleed Sarrar
20                         Defendant.
21
22   1.     Overview
23          This is a straightforward case. Defendant Sarrar conspired to sell customers
24   inauthentic Native American jewelry that was manufactured overseas. While the financial
25   harm that he caused is difficult to quantify, his actions defrauded customers and contributed
26   to the continued degradation of the market for artisanal Native American jewelry and
27   crafts. As a reliable purchaser of inauthentic jewelry, which he misrepresented to customers
28   for many years, Defendant Sarrar played an important role in this fraudulent enterprise.
      Case 2:19-cr-00200-DLR Document 143 Filed 09/14/20 Page 2 of 6




 1          The government does not seek incarceration. Defendant Sarrar resolved this matter
 2   expeditiously, was debriefed by the government, and has no prior convictions. Mostly,
 3   however, it is the Covid-19 situation that warrants a variance for him. Non-incarceration
 4   alternatives would be far more prudent with all that is going on in the world and his life.
 5   2.     Sentencing Calculation
 6          Probation calculated the Defendant’s BOL level as seven (¶ 132). Because the loss
 7   attributed to Defendant Sarrar through the scheme was less than $40,000, four levels were
 8   added (¶ 133). Additionally, Probation added two levels because the offense involved more
 9   than ten victims (¶ 134), and two levels because a substantial portion of the offense
10   occurred overseas and the offense involved sophisticated means in terms of the jewelry
11   production (¶ 135). The Defendant was considered an average participant in the scheme,
12   so no adjustment was made for his role in the offense (¶¶ 122, 137). Ultimately, Probation
13   determined that his Adjusted Offense Level was 15 (¶ 139), and his Total Offense Level
14   was 13 (¶ 142). The government agrees with Probation’s calculations.
15   3.     Sentencing Factors (18 U.S.C. § 3553(a))
16          The sentencing factors articulated in § 3553(a) support the scope of the
17   government’s downward variance and recommended sentence.
18          a.     Offense Conduct
19          The PSR describes the offense conduct in great detail (¶¶ 10-122). The conduct was
20   extensive. It is hard to measure how this conduct affected Native American designers, but
21   there is a great deal of anecdotal information to suggest it has greatly eroded the livelihood
22   of many Indian artisans. Notably, in 2018, Defendant Sarrar worked with Co-Defendant
23   Wesley and other co-defendants to have a genuine Native American piece, created by
24   Native American jewelry artist M.P., replicated in the Philippines. Sarrar then displayed
25   the real and fake Native pieces together in a display case at his store (¶¶ 71, 75-85, 87-88,
26   90, 93).
27
28


                                                 -2-
         Case 2:19-cr-00200-DLR Document 143 Filed 09/14/20 Page 3 of 6




 1           b.     Defendant’s History and Characteristics
 2           Defendant Sarrar has no criminal history (¶¶ 143-149). Overall, his history and
 3   characteristics are not troublesome, and apart from his conduct in this case, he has been
 4   law-abiding and productive. He has also complied with his pretrial release conditions.
 5           c.     Cooperation Efforts
 6           Defendant Sarrar entered into a cooperation plea agreement, and met with the
 7   government early in this prosecution. During a proffer session with the government, he was
 8   prepared, candid, and provided useful information. While his efforts fell short of providing
 9   substantial assistance, his timely cooperation with the government serves as another basis
10   for our request for a downward variance.
11           d.     Nature of the Offense, Promoting Respect, Providing Just Punishment
12           The fraud in this particular case is not as serious as some fraudulent schemes.
13   Individual consumers got a counterfeit item, but mostly are unaware that they purchased a
14   counterfeit item of jewelry. These were well-made counterfeits, and defendants used high
15   quality components in the manufacturing process. Consumers were still swindled, but not
16   as significantly as often occurs in other fraudulent enterprises.
17           The loss falls mostly on Indian artisans and certain retail outfits, who lost business
18   to the counterfeiters. How much was diverted from legitimate crafters is hard to measure,
19   but it certainly is not insignificant. Overall, this type of fraud mostly spread minor damage
20   to many, and more significant, immeasurable harm to only a few. That said, experts agree
21   that the market for artisanal Native-American goods has suffered due to the influx of
22   cheaper knock-offs imported from abroad.1
23
24
25
     1 See Maraya Cornell, Biggest Native American Art Conspiracy Revealed, NATIONAL
26   GEOGRAPHIC, March 15, 2018 available at
     https://www.nationalgeographic.com/news/2018/03/native-american-indian-art-fake-forgery-
27   hopi-zuni0/. “For as long as the Zunis and other indigenous artisans have sold their crafts,
     they’ve been undercut by fakes—nonnatives posing as Indians to sell more of their work,
28   factory made goods sold as handmade. But today’s fakes include a virtual torrent of knockoffs
     cheaply manufactured overseas and masquerading as genuine Native made . . . .”

                                                  -3-
      Case 2:19-cr-00200-DLR Document 143 Filed 09/14/20 Page 4 of 6




 1          e.      Affording Adequate Deterrence and Protecting the Public
 2          Deterrence is always important in fraud cases. It is thought that felony convictions
 3   in this case will deter others from doing similar frauds. The nature of what was done here
 4   does not warrant a term of imprisonment, especially in light of current events.
 5          f.      Avoiding Unwarranted Sentence Disparities
 6          There are few prosecutions of this nature in the federal system. Efforts are being put
 7   forth to prosecute more cases of this nature, but there are few cases thus far from which to
 8   compare what has been done in the past with what is being suggested here.
 9          g.      The Need for Restitution
10          Defendant also should be ordered to pay $40,000 in restitution to victims in this
11   case, specifically, the owners of a jewelry store in Scottsdale, Arizona, who were duped
12   into believing that the conspirators’ jewelry was Native-made. This amount represents the
13   wholesale value of jewelry that was seized from the victim store in July 2018, in connection
14   with the investigation of this case. Defendant is more likely than most to be able to find
15   work to pay restitution. This is an additional factor to consider under § 3553(a)(7).
16          h.      A Fine is Warranted
17          It is recommended that a fine of $25,000 be imposed. The government would ask
18   that the fine be directed to the Indian Arts and Crafts Board’s (“IACB”) Special Fund
19   maintained at the U.S. Treasury. This was done in August 2020 in a New Mexico case, in
20
21
22   See also U.S. Government Accountability Office, (GAO-11-432), Indian Arts and Crafts: Size
     of Market and Extent of Misrepresentation Are Unknown, April 2011, at 1, available at
23   https://www.gao.gov/assets/320/317826.pdf. “The sale of goods falsely represented as
     authentic Indian-produced arts and crafts has been a persistent and potentially growing problem
24   in the United States. At least 1.9 million members of federally recognized Indian tribes live in
     the United States, some of whom are artisans who create pottery, baskets, rugs, and other types
25   of arts and crafts for sale to wholesalers, retailers, or the public directly at Indian art shows and
     markets. Misrepresentation by sale of unauthentic products created by non-Indians, including
26   imports from foreign countries, is a matter of great concern to Indian artisans, who may have to
     reduce their prices or lose sales because of competition from lower-priced imitation products.
27   This could have a potentially significant negative economic effect on the Indian arts and crafts
     market and, consequently, on the individuals and tribes who rely on this market for income.”
28


                                                     -4-
         Case 2:19-cr-00200-DLR Document 143 Filed 09/14/20 Page 5 of 6




 1   which a $300,000 fine was ordered to be paid in this fashion to the IACB. 2 The New
 2   Mexico case similarly involved defendants who imported jewelry in the Native American
 3   style from the Philippines and then misrepresented it to the public as Native-made jewelry.
 4   The same type of fine is appropriate here because Defendant Sarrar has been selling
 5   counterfeits for years, and the Native American community and Native artisans have been
 6   the most harmed by this criminal conduct.
 7   4.      Covid-19 Variance
 8           Defendant’s guideline range is 12-18 months. Probation does not recommend
 9   incarceration. In light of the pandemic, the Defendant’s lack of criminal history, and his
10   cooperation in this matter, the government also believes that probation is appropriate. As
11   the Court knows, many white collar offenders in BOP custody have been receiving early
12   release to halfway houses to lessen the populations in the prison system. Many of those
13   have served only half their sentences, and their original sentences were far more significant
14   than what Defendant Sarrar is facing in this case. In addition, Compassionate Release
15   motions have flooded the system for early release because of health concerns.
16           For this reason, the United States would ask the Court to vary downward and impose
17   a non-custodial sentence.
18   5.      Conclusion
19           The United States requests that Mr. Sarrar be sentenced to 36 months of probation.
20   He should be further ordered to pay $40,000 in restitution, a fine in the amount of $25,000
21   to be paid to the IACB of the U.S. Department of the Interior, and not engage in the
22   manufacture or sale of items of jewelry during his term of probation.
23           Respectfully submitted this 14th day of September, 2020.
24
25
     2 See USAO District of New Mexico Press Release, “Purveyors of fraudulent Native American-
26
     style goods and products sentenced in federal court,” August 27, 2020, available at
27   https://www.justice.gov/usao-nm/pr/purveyors-fraudulent-native-american-style-goods-and-
     products-sentenced-federal-court.
28


                                                 -5-
       Case 2:19-cr-00200-DLR Document 143 Filed 09/14/20 Page 6 of 6



                                              MICHAEL BAILEY
 1                                            United States Attorney
                                              District of Arizona
 2
                                              s/ Peter Sexton
 3                                            PETER SEXTON
                                              Assistant U.S. Attorney
 4
                                              BRIAN C. RABBITT
 5                                            Acting Assistant Attorney General
                                              Criminal Division, U.S. Dept. of Justice
 6
                                              s/ Mona Sahaf
 7                                            MONA SAHAF
                                              Trial Attorney
 8                                            Criminal Division, U.S. Dept. of Justice
 9
                             CERTIFICATE OF SERVICE
10
11      I hereby certify that on September 14, 2020, I electronically transmitted the attached
   document to the Clerk’s Office using the CM/ECF System for filing a copy to the following
12 CM/ECF registrant:
13
   Lee Stein
14 Attorney for Defendant Sarrar
15
   s/ Mona Sahaf
16 Department of Justice, Criminal Division
17
18
19
20
21
22
23
24
25
26
27
28


                                               -6-
